Citation Nr: 1400901	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation (rating) for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to isoniazid therapy used to treat tuberculosis in service.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating in excess of 10 percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to May 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating; denied service connection for tinnitus; denied service connection for peripheral neuropathy of the left lower extremity; granted a 10 percent rating for hemorrhoids; and denied a compensable rating for bilateral hearing loss.

In a January 2010 rating decision, the RO granted a 50 percent rating for PTSD, effective March 16, 2006, the date of the Veteran's claim for service connection for PTSD.  Although the RO granted a higher 50 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned in an August 2013 video conference hearing, the transcript of which is included in the claims file.  

Subsequent to the issuance of the January 2010 Statement of the Case, the Veteran submitted additional evidence and argument in October 2013, for which a waiver of initial RO consideration was provided.

The issue of an increased (or separate) rating in excess of 10 percent for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the August 2013 Board hearing, the Veteran requested that the appeal regarding the issues of a compensable rating for bilateral hearing loss and
service connection for tinnitus be withdrawn. 

2.  The Veteran has currently diagnosed peripheral neuropathy of the left lower extremity.

3.  The Veteran underwent isoniazide therapy for treatment of an abnormal tuberculosis skin test during service.  

4.  Currently diagnosed peripheral neuropathy of the left lower extremity is etiologically related to isoniazid therapy used to treat tuberculosis in service.

5.  For the entire initial rating period on appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, hyperarousal, avoidant behaviors, sleep impairment, anxiety with panic attacks, intrusive memories, nightmares, flashbacks, poor concentration, and difficulty in adapting to stressful circumstances.  

6.  For the entire initial rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.204 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the left lower extremity as due to isoniazid therapy used to treat tuberculosis in service have been met.   38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  For the entire initial rating period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the August 2013 Board hearing, the Veteran requested that the appeal regarding the issues of a compensable rating for bilateral hearing loss and
service connection for tinnitus be withdrawn; therefore, there remain no questions of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding those claims and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The claims of service connection for peripheral neuropathy of the left lower extremity have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for peripheral neuropathy of the left lower extremity), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the issue of an initial rating in excess of 50 percent for PTSD, the Board finds that VA has met its duty to notify and assist the Veteran in this case.  In a January 2007 letter, VA informed the Veteran of the evidence necessary to substantiate the claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The January 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim on appeal for an initial rating in excess of 50 percent for PTSD arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)  (no VCAA notice required because of filing of NOD).

The Veteran's service treatment records, VA treatment records, private medical records, medical treatises, and a transcript of the August 2013 Board hearing before the undersigned Veterans Law Judge have been associated with the claims file.  Further, the Board notes that the Veteran was afforded VA psychiatric examinations in April 2007 and November 2008 to address the severity of the PTSD.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's PTSD on occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal of rating PTSD has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the disorder of peripheral neuropathy (other organic disease of the nervous system), is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy

The Veteran contends that currently diagnosed peripheral neuropathy of the left lower extremity is due to isoniazid therapy used to treat tuberculosis in service.  In support of this contention, the Veteran claims that, while being treated with isoniazid in service, he was not instructed or prescribed a B6 vitamin supplement.  According to the Veteran, the depletion of the B6 vitamin caused by the isoniazid therapy in service resulted in the current peripheral neuropathy disorder.  

The Board finds that the Veteran has currently diagnosed peripheral neuropathy of the left lower extremity.  See May 2007 VA treatment record and October 2013 treatment note from Dr. B.K. 
Next, the Board finds that the Veteran was exposed to isoniazid therapy for treatment of tuberculosis in service.  Service treatment records reveal that the Veteran tested positive for a tuberculosis skin test and began isoniazid therapy in July 1971.  

The Board further finds that the evidence is in equipoise as to whether currently diagnosed peripheral neuropathy of the left lower extremity is etiologically related to isoniazid therapy used to treat tuberculosis in service.  Weighing against the Veteran's claim is a November 2009 VA examination report.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's lower extremity.  The VA examiner diagnosed the Veteran with peripheral neuropathy and stated that the Veteran's symptoms began after cessation of isoniazid therapy, which most rapidly progressed in the late 1980s.  According to the VA examiner, this lapse in time from treatment to symptoms would not be the time course of a toxic neuropathy.  For these reasons, the November 2009 VA examiner opined that currently diagnosed peripheral neuropathy was less likely than not caused by isoniazid therapy in service.

Weighing in favor of the Veteran's claim is an October 2013 private medical opinion from Dr. B.K.  The Veteran presented to Dr. B.K.'s clinic to receive an epidermal nerve fiber density biopsy.  Dr. B.K. noted that the Veteran had no history of diabetes, was not a substance abuser, and there were no other underlying causes for the neuropathy.  The Veteran complained of a burning and tingling sensation in the left foot.  After conducting an epidermal nerve fiber density biopsy, Dr. B.K. stated that the Veteran suffered from severe small fiber neuropathy with 97 percent specificity.  Given the Veteran's history, physical examination, the potential side effects of isoniazide, and the absence of any additional underlying cause, 
Dr. B.K. opined that there was greater than a 90 percent chance that the Veteran's neuropathy was due to past isoniazide exposure.  

Also weighing in favor of the Veteran's claim are medical treatises from National Institute of Neurological Disorders and the Department of Health and Social Service for the State of Alaska, which provided some evidence in support of the theory that isoniazide therapy may result in B6 vitamin deficiency, which in turn may increase the probability of future neuropathy. 

Upon review of all the evidence of record, both lay and medical, the Board finds that there are two, conflicting medical opinions of record with respect to the etiology of the Veteran's peripheral neuropathy.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board finds that both the VA examiner and Dr. B.K. interviewed the Veteran, conducted a physical examination of the Veteran's lower extremities, and were both aware of the Veteran's exposure to isoniazide therapy during service.  Both examiners also provided an etiological opinion for the peripheral neuropathy that was supported by a detailed rationale.  As such, the Board finds the November 2009 VA examiner opinion and the October 2013 opinion from Dr. B.K. to be of relatively equal probative value; therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that currently diagnosed peripheral neuropathy of the left lower extremity is etiologically related to the in-service isoniazide therapy.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the left lower extremity as secondary to isoniazid therapy used to treat tuberculosis in service is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  In an initial rating claim, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, 12 Vet. App. 126-27.  As the Board will discuss in more detail below, the Board has considered the symptoms related to PTSD and has determined that a 70 percent rating, but no more, is warranted for the entire initial rating appeal period.  Accordingly, the Board finds that a staged rating is not warranted in this case.  

As discussed above, the Veteran is in receipt of a 50 percent initial disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

PTSD Rating Analysis 

The Veteran asserts that his PTSD disability is worse than the initial 50 percent evaluation contemplates and contends that a higher rating is warranted.  Specifically, the Veteran contends that he has difficulty concentrating, difficulty sleeping, experiences flashbacks, irritability, panic attacks, obsessive rituals, and avoidance of crowds.  

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's PTSD more nearly approximates a 70 percent disability rating, manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, hyperarousal, re-experiencing of traumatic events, avoidant behaviors, sleep impairment, anxiety with panic attacks, intrusive memories, nightmares and flashbacks, poor concentration, and difficulty in adapting to stressful circumstances.  

The Veteran was afforded a VA examination in April 2007, where he reported symptoms of nightmares and flashbacks which began after service in Vietnam.  The Veteran also reported difficulty sleeping, irritability, nervousness, depression, and poor concentration.  Upon mental status examination, speech was coherent and relevant.  Mood was nervous and depressed and affect was constricted.  Thought processes were intact and the Veteran denied hallucinations and delusions as well as suicidal and homicidal ideation.  The diagnosis was PTSD with a GAF score of 60 to 70, indicative of mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.

In the most recent November 2008 VA examination report, the Veteran reported continued difficulty with concentration and memory which impaired his efficiency at work.  The Veteran also stated that he often isolated himself and reported being socially withdrawn and having no close relationships.  Hypervigilance, exaggerated startle response, and recurrent and intrusive were also noted.  Upon mental status examination, the VA examiner noted that speech was spontaneous and clear.  The Veteran was oriented to person, time, and place.  Attention was intact and thought processes were unremarkable.  The Veteran reported nightmares and panic attacks, which were noted as relatively mild and briefly disrupted functioning. Suicidal or homicidal thoughts were not endorsed.  The Veteran stated that he felt that his PTSD symptoms had impaired his close relationships and the ability to find work suitable to his abilities.  The diagnosis rendered was PTSD with a GAF of 62, reflecting some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.

A review of VA outpatient medical records reveals continued treatment for PTSD.  In a September 2006 VA psychiatry outpatient note, the Veteran was calm, but somewhat anxious.  The examiner reported that the Veteran had persistent nightmares and flashbacks, intrusive memories, hypervigilance, depression and that he was withdrawn and socially detached.  A GAF score of 45 was assigned, which reflected serious symptoms or any serious impairment in social, occupational or school functioning.  

VA psychiatry notes dated September 2008 and January 2009 reported complaints of increased nightmares and flashbacks.  The Veteran also reported difficulty with concentration and problems sleeping.  Mental status examinations showed that the Veteran's mood was anxious and dysphoric.  Speech was normal in rate and volume, coherent and logical.  The Veteran reported that he preferred to be alone and felt hopeless at times.  The diagnosis was PTSD reported as moderate to severe with a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  In a follow-up treatment note dated May 2009, the Veteran reported that nightmares and flashbacks were getting more frequent and his sleep pattern was worse.  Short term memory was reported as impaired and the Veteran continued to have complaints of concentration problems.  Depression was also endorsed and the Veteran stated that he felt he had no future.  Again, the Veteran's GAF score was 45, which may reflect serious symptoms or any serious impairment in social, occupational or school functioning.

Upon review of all the evidence of record, to include the Veteran's reports and testimony, VA treatment records, and VA examination reports, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent  disability rating (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the entire initial rating period.  As discussed in detail above, VA treatment records and the VA psychiatric examinations revealed that the Veteran experienced depression, hyperarousal, avoidant behaviors, sleep impairment, anxiety with panic attacks, intrusive memories, nightmares and flashbacks, poor concentration, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  The Board finds that some of these symptoms are specifically discussed in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In addition, the Board notes that during the entire initial rating period on appeal, the assigned GAF scores have ranged from 45 to 62 (April 2007 VA examiner noted GAF score ranging from 60 to 70), which may demonstrate moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire increased rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that, for the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  The Board finds that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), panic attacks, nightmares, flashbacks, impaired memory and concentration, and difficulty sleeping, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  During the August 2013 Board hearing, the Veteran also testified that he was currently employed.

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the PTSD disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD was manifested by depression, hyperarousal, avoidant behaviors, sleep impairment, anxiety with panic attacks, intrusive memories, nightmares, flashbacks, poor concentration, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the 

effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.

The appeal for service connection for tinnitus is dismissed.

Service connection for peripheral neuropathy of the left lower extremity, due to isoniazid therapy used to treat tuberculosis in service, is granted.

For the entire initial rating period on appeal, a rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Increased Rating for Hemorrhoids

In regard to the Veteran's claim for an increased (or separate) rating in excess of 10 percent for service-connected hemorrhoids, the Veteran contends that he has regular fecal leakage, requiring daily pads, due to the service-connected hemorrhoid disability.  During the August 2013 Board hearing, the Veteran reported that this fecal leakage makes him ill at ease and increases symptoms of itching and discomfort, especially while at work.  

In a November 2008 VA examination report, the VA examiner noted that the Veteran experienced occasional bleeding and some leakage of fecal material on a daily basis, which required daily use of pads.  That notwithstanding, the VA examiner did not provide an opinion as to whether the Veteran's rectum and anal impairment(s) were due to the service-connected hemorrhoid disability.  See 
38 C.F.R. § 4.14 (2013) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  A medical nexus opinion addressing the possible connection between the leakage of fecal material and service-connected hemorrhoids is necessary because the Veteran may be entitled to separate ratings under Diagnostic Codes 7332-7335 for rectum and anal impairments if they are in fact associated with hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2013).

The Board finds that the question of whether hemorrhoids are causative of any anal leakage or rectum and anal impairment is a medical question which may be beyond the purview of the Veteran's lay knowledge, even when based on his own reported experiences of hemorrhoids and anal leakage.  Upon remand examination, the examiner is asked to address this question of the direction of any possible causation in this case.

Accordingly, the issue of an increased rating in excess of 10 percent for hemorrhoids is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the November 2008 VA examination.  If the November 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion. 

After a review of the claims file, the VA examiner should address the following:

(A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a fistula in ano associated with his internal and external hemorrhoids with history of anal fissure?

If so, what are the manifestations?  In this regard, the examiner is advised that such disability is rated based on impairment of sphincter control (which, in turn, contemplates the frequency and severity of fecal leakage and involuntary bowel movements).

(B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has impairment of sphincter control associated with his internal and external hemorrhoids with history of anal fissure? 

If so, what are the manifestations?  In this regard, the examiner should comment upon the frequency and severity of fecal leakage and involuntary bowel movements. 

In offering the aforementioned opinions, the examiner should review the full record, to include the Veteran's lay statements regarding daily fecal leakage as well as the medical evidence of record.  Any opinion expressed should be accompanied by a supporting rationale.

2.  After completing the above, the Veteran's claim of entitlement to a higher (or separate) rating in excess of 10 percent for hemorrhoids should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


